THE   ATTQEENEYGENERAL

GERALD C. MANN            AUSTIN~~.TEXAS




  Honorable John R. Shook
  Criminal District Attorney
  San Antonio, Texas
  Dear Sir:                     Opinion No. O-3535
                                Re:   Authority of donunoncarrier
                                      motor carrier to render
                                      pick-up and delivery service
                                      E;m;;;;ntsoutside of c~ity

  In your letter of June 27, 1941, you submit the following facts:
       "The metropolitan area of the City of San Antonio
       contains a number of unicorporated suburbs, and a
       large number of army posts and camps are located
       within such metropolitan area of the City of San
       Antonio. All of such suburbs and army camps have
       in the past been served by such common carrier truck
       lines without additional certificates of convenience
       and necessity, providing that Stn Antonio was the
       terminus of such freight lines.
  And you request our opinion in response to the following question:
       "Are common carrier truck lines holding certificates of
       convenience and necessity from the Railroad Commission
       of Texas with San Antonio, Texas, as a terminus, author-
       ized to render a pick-up and delivery service within the
       metropolitan area of San Antonio comprising suburbs and
       army camps as above set out without securing additional
       certificates of convenience and,,necessityas provided
       by Section III of Article qllb.
  We gather from your letter as a whole that the suburbs and army
  camps mentioned therein are located short distances outside the
  City of San Antonio and do not lie within the limits of any other
  incorporated cities or towns. We shall so assume and this opinion
  will not be intended to cover any other state of facts.
.

        - .

    /
         * Honorable John R. Shook, Page 2, O-3535


              Since a certificate or permit is not required of one whose
              transportation services would not extend from one incorporated
              city or town to another, (Art. glib, Sec. l(g), V.A.C.S.) it
              will be noted that other persons than the carriers in question
              could perform these pick-up and delivery services without
              obtaining a permit or certificate. Furthermore, since a
              certificate of convenience and necessity authorizing a common
              carrier motor carrier operation cannot be obtained except upon
              an application describing the route of the proposed service
                    10 Art. glib) and a showing of public convenience and
              !E",,sit~ (Set 3 and 10, Art. glib) it would be obviously
              impossibli for the common carrier operating into the city, as
              one of its terminal, to obtain a certificate specifically
              authorizing each and all of such multitudinous operations
              involved in delivering and picking up packages transported and
              to be transported over its regular lines. The rendition of
              this type of service has become quite general and we find nothing
              in the motor carrier statute which would seem to forbid it.
              Accordingly, we answer your question in the affirmative,
              advising that the service may be performed so long as it is in
              fact a pick-up and delivery service, wholly incidental to the
              common carrier operation into and out of San Antonio. We can
              well see where such an operation into an army camp, or other
              community center, might grow into an extension of the common
              carrier service, resulting in the establishment of another
              terminal ooint, and coming within our opinion No. O-1592, copy
              of which is enclosed.
                                                 Yours very truly
                                            ATTORNEY GENERAL OF TEXAS
                                            S/ Glenn R. Lewis

                                            BY
                                                       Glenn R. Lewis
                                                            Assistant

              APPROVED JULY 22, 1:?41
              s/ Grover Sellers
              FIRST ASSISTANT
              ATTORNXY GXN‘NERAL

              APPROmD @PINION COKKITTRE:
              By BWB, Chairman
              GRL:WE"S/cge